Citation Nr: 9916694	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on being 
housebound or in need of regular aid and attendance.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim of 
entitlement to special monthly compensation based on being 
housebound or in need of regular aid and attendance.

FINDINGS OF FACT

1.  The veteran's sole service-connected disability is PTSD, 
which is rated as 100 percent disabling.

2.  The veteran's service-connected PTSD does not prevent him 
from caring for his daily personal needs, or render him 
unable to protect himself from the hazards of daily living.

3.  The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for establishing entitlement to special monthly 
compensation based on being housebound or in need of regular 
aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 
5107 (West 1991); 38 C.F.R. §§ 3.350, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim of entitlement to 
special monthly compensation is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-632 (1992).  The Board also finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The Board notes that the veteran 
requested to appear and present testimony at a hearing before 
a Member of the Board sitting at the RO.  The veteran was 
notified that such a hearing had been scheduled, but he 
failed to report with no indication that he wished to 
reschedule.  The Board will therefore proceed with appellate 
review at this time.  See 38 C.F.R. § 20.704(e) (1998).

The veteran maintains that his service-connected PTSD renders 
him permanently housebound and sufficiently helpless as to 
require regular aid and attendance of another person.  
Therefore, he seeks entitlement to special monthly 
compensation based on being housebound or in need of regular 
aid and attendance.

Increased compensation is payable to a veteran in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b) (1998).  The following factors will be 
accorded consideration in determining that need: inability of 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R.            § 3.352.

Special monthly compensation also may be payable pursuant to 
38 U.S.C.A § 1114(s) and 38 C.F.R. § 3.350(i), where the 
veteran has a single service-connected disability rated as 
100 percent disabling, and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
areas, and it is reasonably certain that the disability or 
disabilities will continue throughout his lifetime.

In this case, the veteran's sole service-connected disability 
is PTSD, which is rated as 100 percent disabling.  The 
veteran was hospitalized for this disability by the VA from 
October to December 1993.  During that admission, the veteran 
reported nervousness, depression, insomnia, nightmares, 
intrusive thoughts, hypervigilence, paranoid ideation, and 
problems controlling his anger.  He admitted that he had 
suicidal ideation, but denied any plan or intent.  He 
indicated that he was socially withdrawn and did not like 
crowds.  He disclosed that he had lost his last job two and 
half months prior as a truck driver, and that he spent most 
of his days trying to keep busy around the house and in the 
yard.  Mental status examination revealed that the veteran 
was neat, clean, and casually dressed and groomed.  He was 
cooperative during the interview, but his affect seemed to be 
tense and depressed.  Speech was relevant and coherence, and 
he appeared alert and oriented in all three spheres.  He 
denied any problems with memory.  His judgment and insight 
appeared fair.  The Axis I diagnosis were PTSD and major 
depressive episode, recurrent.

Medical records from the Social Security Administration were 
submitted which include treatment for a back disability and 
an anxiety-related disorder.  These records, however, are 
copies of VA medical records currently contained in the 
claims file and provide no additional information as to the 
issue currently on appeal.

In February 1994, the veteran appeared with his wife at a VA 
psychiatric examination to assess the nature and severity of 
his PTSD.  During the interview, the veteran described 
periods of depression which would occur approximately two to 
three times a year and would last up to six months in 
duration.  Symptoms during these episodes included 
irritability, hopelessness, homicidal and suicidal ideation, 
decreased energy, and crying spells.  The veteran also 
described symptoms suggestive of panic attacks such as 
shortness of breath, intense fear, dizziness, trembling, a 
choking sensation, sweating, abdominal distress, and a fear 
of going crazy.  He reported that these episodes occurred two 
to three times a day and would usually last approximately ten 
seconds.  The veteran reported that he lost his last job in 
July 1993 as a truck driver after he almost caused an 
accident during a panic attack.  He stated that his PTSD 
symptoms rendered him generally housebound, but later added 
that he enjoyed going to visit a friend of thirty years.  He 
also enjoyed working in the yard, working on his car, and 
fixing things around the house.  Mental status examination 
revealed that the veteran was alert and oriented in all three 
spheres, with no thought disorder present.  The assessment 
included (i) PTSD, with moderate severity of symptoms; (ii) 
bipolar affective disorder, type II, which was felt to be a 
major contributor to the veteran's present vocational 
dysfunction; and (iii) panic disorder with agoraphobia.  The 
examiner commented that it would seem reasonable to offer the 
veteran a vocational rehabilitation evaluation when his 
psychiatric disorders were under better control.

In connection with this appeal, the veteran was provided an 
additional VA psychiatric examination in May 1996.  The 
veteran reported that he did not trust anyone and would 
become very physically violent if confronted.  He indicated 
that he slept alone because of nightmares three to four times 
a week.  He said that he had been in two fights in the last 
two years and had attempted suicide on several occasions.  He 
described other symptoms such as intrusive thoughts, 
hypervigilence, and paranoid thoughts that people were 
watching him.  On mental status examination, the veteran was 
noted to be candid, polite and casually groomed.  His quality 
of speech was relevant and normal.  He was oriented in all 
three spheres, and memory was intact.  He denied any 
psychotic symptoms.  Mood was dysthymic, affect was flat, and 
insight and judgment appeared to be fair.  He indicated that 
he had homicidal ideation in the past but none presently, 
which was consistent with the examiner's comment that impulse 
control appeared to be contained.  The diagnoses were PTSD 
and panic disorder.

In July 1997, a field examination was conducted for the 
purpose of determining the extent to which the veteran was 
confined to his home and immediate premises as a result of 
PTSD.  During the interview, the veteran initially appeared 
friendly and cooperative, but became more agitated and upset 
as the interview progressed.  He stated that he had a 
driver's license, although he would seldom drive.  The 
veteran's wife said that she worked at night and slept during 
that day.  She explained that they had an answering machine 
because the veteran was afraid to answer the telephone.  When 
asked to name friends and acquaintances, the veteran 
identified his landlords, a couple who lived on the property 
next to the veteran's trailer.  The wife of that couple was 
interviewed and indicated that the veteran and his wife had 
lived next door since October 1996.  She indicated that the 
veteran had seldom gone anywhere during that time.  She 
reported that the veteran and her husband were friends 
because they both were combat veterans.  She also said that 
she and her husband attempted several times to socialize with 
the veteran and his wife, but were successful on only one 
occasion when they took a drive to "Amish Country."  She 
described how the veteran refused to go into any of the three 
or four restaurants they stopped at because they were all too 
crowded.  The said that the veteran ended up eating a 
sandwich in the car.  

The only other neighbors were a couple and their fifteen-
year-old son.  They stated that they had occasionally 
observed the veteran return in his truck with a load of 
stones, but that his wife did most of the driving.  The son 
also verified that the veteran generally stayed home.  He 
related that he would often go on to the veteran's property 
to cut firewood, where the veteran appeared friendly and 
engage in conversation.  He explained that he seldom saw the 
veteran do any physical labor because he claimed to have a 
"bad back."  The boy's father denied ever seeing the 
veteran other than in the vicinity of the home.  

Finally, a Meigs County veterans service officer was 
contacted to determine if the veteran had requested 
assistance or made contact at his office.  The service 
officer did not recall ever meeting the veteran and did not 
recognize the name.  The service officer contacted the 
postmaster who stated that he had met the veteran's wife but 
was unable to recall ever meeting the veteran.  

An October 1997 VA psychiatric examination report includes 
the veteran's statement that he stayed by himself because he 
was afraid of people.  He reported intrusive thoughts 
involving his combat experiences in Vietnam, stating that he 
still felt as though someone was trying to hurt or kill him.  
He reported panic attacks and paranoid thoughts that others 
were watching him.  His typical day involved getting up in 
the morning and having coffee, watching his favorite 
television shows, sitting in the front yard, playing with his 
two dogs, and waiting for his wife to come home.  He 
explained that he did not go shopping, that he avoided 
people, and that he was very comfortable when left alone.  He 
indicated that his wife did everything, including paying 
bills, as well as cooking and cleaning the house.  He said 
that he would be unable to survive without her.  He then 
added that his wife should be compensated for taking care of 
him, and that he was concerned because she had no medical 
benefits. 

During mental status examination, the examiner noted that the 
veteran appeared with his wife because he was unable to drive 
due to panic attacks.  The veteran walked into the office 
very slowly and appeared suspicious.  He expressed that he 
was very nervous that he would not be able to think.  He 
avoided eye contact for the first several minutes and 
appeared somewhat agitated, uneasy and very uncomfortable 
during the interview.  He demonstrated a good memory for past 
and present events, but had difficulty concentrating his 
thoughts.  He was oriented to time, date, person, and place.  
His speech was coherent and relevant.  Affect was 
appropriate, and mood was depressed with anger and 
frustration.  He denied having any hallucinations or 
delusional thoughts.  The diagnosis was PTSD.  Under Axis IV, 
for psychosocial stressors, the examiner noted serious 
symptoms of PTSD, serious impairment is social and 
occupational functioning, and an inability to work because of 
emotional instability.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 50, both currently 
and for the past year.  The examiner also commented that the 
veteran was comfortable by himself, and was able to function 
at this level as long as he was alone with his family.  He 
also determined that the veteran was competent for VA 
purposes, but needed his wife's supervision.

The Board also considered various written statements by the 
veteran, his wife and his brother-in-law.  The veteran and 
his wife essentially asserted that PTSD symptoms caused the 
veteran to isolate himself from others, including his family.  
In his notice of disagreement of June 1995, the veteran 
related that a VA physician had recommended that he move to a 
home that was isolated where he would not have to be around 
others.  In a March 1997 letter, the veteran's brother-in-law 
stated that he did not visit the veteran very often because 
it was difficult for the veteran to be around other people.  
He also commented that the veteran appeared unkempt and 
unshaven when he did visit.  He indicated that the veteran 
was antisocial and did not go anywhere.  He explained that 
the veteran's wife had to take care of all the household 
duties, as the veteran was unable to do errands such as 
banking.  According to the brother-in-law, the veteran and 
his wife purchased fifteen acres of land on a hilltop so the 
veteran would feel safe.  He said that the veteran's behavior 
was often irrational which had resulted in physical 
confrontations with various family members.  Finally, it was 
his belief that the veteran would either be institutionalized 
or dead if it were not for his wife.

After applying the above criteria to the facts of this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for special monthly compensation 
on the basis of being housebound or in need of regular aid 
and attendance.  Initially, the Board finds that the veteran 
is not in need of regular aid and attendance.  The evidence 
does not show, nor has the veteran alleged, that his PTSD 
renders him unable to dress or undress himself, or to keep 
himself ordinarily clean and presentable.  While the 
veteran's brother-in-law indicated that the veteran usually 
appeared unkempt and unshaven, the psychiatric examination 
reports of record consistently showed the veteran to be 
generally neat, clean and casually groomed.  There also is no 
evidence that the veteran is bedridden.

The evidence also does not reflect that PTSD has rendered the 
veteran unable to attend to the wants of nature, or has 
resulted in mental incapacity which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers to his daily environment.  The Board has 
considered the October 1997 VA examination report which 
includes the examiner's opinion that the veteran required his 
wife's supervision.  This is consistent with the evidence of 
record which reveals that the veteran's wife performs most of 
the household chores, such as shopping, cooking, cleaning, 
and paying bills.  It is beyond dispute in this case that the 
veteran is severely disabled as the result of his service-
connected PTSD.  The severity of his service-connected 
disability is attested to by the fact that overall he is 
rated as permanently and totally disabled, and undoubtedly, 
his PTSD significantly impacts on the quality of his life.  
Nevertheless, the fact that the veteran may require his 
wife's supervision and does not assist with household chores 
is not consistent with being in need of regular aid and 
attendance as defined under the applicable legal criteria.  
The veteran simply has not shown that he is incapable of 
attending to the wants of nature, or that he requires care or 
assistance to protect himself from hazards or dangers of his 
environment.  The veteran appears capable of spending a 
significant period each day by himself without incident of 
danger while his wife goes to work.  Indeed, the veteran has 
indicated that he preferred to be by himself and has not 
reported any accident or injury he sustained as a result of 
his PTSD which would have been avoided had there been someone 
to protect him.  Mental status examinations reports, 
moreover, consistently show the veteran to be oriented in all 
three spheres without evidence of any delusions or thought 
disorder.  Thus, there is no indication that the veteran 
suffers from any thought disorder which would require regular 
assistance.  In the veteran's case, although he does suffer 
from symptoms of PTSD, which have been found by medical 
professionals to be severe, there has been no finding by a 
health care provider that he is unable to perform the 
activities of daily living by reason of PTSD symptoms, so as 
to require the regular aid and attendance of another person.  
Under these circumstances, the veteran has not shown that he 
is need of regular and attendance as a result of his service-
connected PTSD.

The remaining question is whether the veteran is entitled to 
special monthly compensation in the form of "housebound" 
benefits.  Although the veteran has a service-connected 
disability rated as 100 percent disabling, there is no 
additional service-connected disability ratable at 60 
percent, and the veteran is not shown to be permanently 
housebound by reason of his PTSD.  The overall evidence 
indicates that the veteran's PTSD has resulted in his being 
virtually isolated in the community and that he generally 
prefers to remain at home.  There are indications in the 
evidence of record that in recent years the veteran is 
socially avoidant and rarely leaves his house.  However, the 
record also reflects that he retains the ability to leave his 
premises and has done so.  In this regard, while the February 
1994 VA examination report includes the veteran's statement 
that his PTSD symptoms rendered him generally housebound, he 
went on to add that he enjoyed visiting a friend of over 
thirty years.  The Board further notes that while statements 
from the veteran, his wife and his brother-in-law claim that 
the veteran was permanently housebound, the July 1997 field 
examination report indicates that the veteran does on 
occasion leave the premises.  The Board further notes that 
the veteran has been able to appear for numerous VA 
examinations in connection with his appeals.  Even accepting 
the assertion that the veteran is unable to drive an 
automobile due to panic attacks, an inability to drive does 
not result in a finding of substantial confinement to one's 
dwelling and immediate premises.

Finally, the Board notes that findings shown on mental status 
examinations do not reveal a disability picture which is 
consistent with substantial confinement to one's dwelling and 
immediate premises.  As noted, the veteran's primary symptoms 
include anxiety, depression, paranoia, and social withdrawal.  
However, none of the clinical evidence reveals that the 
veteran suffers from psychosis, delusional thinking or 
grossly inappropriate behavior which would preclude him from 
leaving his home and immediate premises.  The veteran 
reported a history of homicidal ideation, however, notably on 
May 1996 VA examination, the examiner noted that the 
veteran's impulse control appeared to be contained.  
Furthermore, the veteran was recently assigned a GAF score of 
50, which contemplates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 
(1994).  This score, however, does not necessarily equate to 
confinement to one's dwelling and immediate premises.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
special monthly compensation based on being housebound or in 
need of regular aid and attendance.  In reaching this 
decision, the Board has considered the applicability of the 
reasonable doubt doctrine.  However, inasmuch as there is no 
approximate balance of positive and negative evidence with 
respect to any issue material to the claim, that doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Special monthly compensation based on being housebound or in 
need of regular aid and attendance is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

